--------------------------------------------------------------------------------

CONVERTIBLE PROMISSORY NOTE
$100,000

THIS NOTE AND THE SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS NOTE AND THE
SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT OR
APPLICABLE EXEMPTION OR SAFE HARBOR PROVISION.

Issue Date: February 24, 2015

FOR VALUE RECEIVED, Lithium Exploration Group, Inc. as Obligor ("Borrower,” or
“Obligor”), hereby promises to pay to River North Equity LLC, (the “Lender” or
“Holder”) on the Maturity Date the Principal Sum, as defined below, along with
the Interest Rate, as defined below, according to the terms herein.

The "Lender" shall be: River North Equity LLC The "Principal Sum" shall be:

$118,000 (one hundred eighteen thousand US Dollars) which amount includes
$100,000 paid by the Lender and $18,000 in respect of interest at 12% per annum
for 18 months.

The “Consideration” shall be:

$100,000 (one hundred thousand US dollars) in the form of cash payment by wire
or check.

The "Interest Rate" shall be:

12% per annum, calculated monthly, in arrears. The Principal Sum is inclusive of
interest at the Interest Rate for 18 months. Interest shall continue to accrue
at a rate of 12% per annum on any portion of the Principal Sum outstanding
following the
Maturity Date.

The "Conversion Price" shall be the following price:

the lower of (i) 65% of the lowest reported sale price of the Borrower's common
stock (the “Common Stock”) for the 25 trading days immediately prior to the
closing date on February 24, 2015 (the “Closing Date”), or (ii) 65% of the
lowest reported sale price for the 25 trading days prior to the conversion date
of the Note.

The "Maturity Date" is the date upon which the Principal Sum of this Note, as
well as any unpaid interest shall be due and payable in cash, and that date
shall be:

August 24, 2016.


--------------------------------------------------------------------------------

ARTICLE 1 PAYMENT-RELATED PROVISIONS

1.1      Principal Sum. The Principal Sum is $118,000 (one hundred eighteen
thousand USD) which includes $100,000 (one hundred thousand USD) payable to be
advanced by the Lender and $18,000 (eighteen thousand USD) in interest at the
Interest Rate for 18 months.

1.2      Events of Default. The occurrence of any of the following events shall
be an “Event of Default” or “Default” under this Note:

(a)      the Borrower shall fail to make the payment of any amount of principal
outstanding on the date such payment is due hereunder;

(b)      the Borrower shall fail to fully comply with the reporting requirements
of the Exchange Act; and/or Borrower shall cease to be subject to the reporting
requirements of the Exchange Act.;

(c)      the Borrower shall fail to maintain the listing on any one of the OTC
Pink, OTC QB, OTC QX, Nasdaq SmallCap Market, Nasdaq National Market, American
Stock Exchange or The New York Stock Exchange for more than five (5) trading
days or fail to remove a "Stop" sign from its ticker symbol within five (5) days
after such sign is posted;

(d)      the Borrower’s notice to the Lender, including by way of public
announcement, at any time, of its inability to comply or its intention not to
comply with proper requests for conversion of this Note into shares of Common
Stock;

(e)      the Borrower shall fail to (i) timely deliver the shares of Common
Stock upon conversion of the Note or any accrued and unpaid interest, or (ii)
make the payment of any fees and/or liquidated damages under this Note, which
failure in the case of items (i) and (ii) of this Section 1.2 (e) is not
remedied within three (3) business days after the incurrence thereof;

(f)      default shall be made in the performance or observance of (i) any
material covenant, condition or agreement contained in this Note (other than as
set forth in clause (e) of this Section 1.2) and such default is not fully cured
within five (5) business days after the occurrence thereof; or (ii) any material
covenant, condition or agreement contained in any Transaction Document which is
not covered by any other provisions of this Section 1.2 and such default is not
fully cured within five (5) business days after the occurrence thereof; ;

(g)      any material representation or warranty made by the Borrower herein or
in any Transaction Document, shall prove to have been false or incorrect or
breached in a material respect on the date as of which made;

(h)      the Borrower shall (A) default in any payment of any amount or amounts
of principal of or interest on any indebtedness (other than the indebtedness
hereunder) the aggregate principal amount of which indebtedness is in excess of
$100,000 or (B) default in the observance or performance of any other agreement
or condition relating to any indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders or beneficiary or
beneficiaries of such indebtedness to cause with the giving of notice if
required, such indebtedness to become due prior to its stated maturity;

--------------------------------------------------------------------------------

(i)      the Borrower shall (i) apply for or consent to the appointment of, or
the taking of possession by, a receiver, custodian, trustee or liquidator of
itself or of all or a substantial part of its property or assets, (ii) make a
general assignment for the benefit of its creditors, (iii) commence a voluntary
case under the United States Bankruptcy Code (as now or hereafter in effect) or
under the comparable laws of any jurisdiction (foreign or domestic), (iv) file a
petition seeking to take advantage of any bankruptcy, insolvency, moratorium,
reorganization or other similar law affecting the enforcement of creditors’
rights generally, (v) acquiesce in writing to any petition filed against it in
an involuntary case under United States Bankruptcy Code (as now or hereafter in
effect) or under the comparable laws of any jurisdiction (foreign or domestic),
(vi) issue a notice of bankruptcy or winding down of its operations or issue a
press release regarding same, or (vii) take any action under the laws of any
jurisdiction (foreign or domestic) analogous to any of the foregoing;

(j)      a proceeding or case shall be commenced in respect of the Borrower,
without its application or consent, in any court of competent jurisdiction,
seeking (i) the liquidation, reorganization, moratorium, dissolution, winding
up, or composition or readjustment of its debts, (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like of it or of all or any
substantial part of its assets in connection with the liquidation or dissolution
of the Borrower or (iii) similar relief in respect of it under any law providing
for the relief of debtors, and such proceeding or case described in clause (i),
(ii) or (iii) shall continue undismissed, or unstayed and in effect, for a
period of sixty (60) days or any order for relief shall be entered in an
involuntary case under United States Bankruptcy Code (as now or hereafter in
effect) or under the comparable laws of any jurisdiction (foreign or domestic)
against the Borrower or action under the laws of any jurisdiction (foreign or
domestic) analogous to any of the foregoing shall be taken with respect to the
Borrower and shall continue undismissed, or unstayed and in effect for a period
of sixty (60) days; or

(k)      the failure of the Borrower to instruct its transfer agent to remove
any legends from shares of Common Stock eligible to be sold under Rule 144 of
the Securities Act (or any available exemption under said Act) and have the
transfer agent DWAC the shares of Common Stock to the Lender's broker within two
(2) business days of the Holder's request or issue unlegended certificates to
the Holder within three (3) business days of the Holder’s request if DWAC
transfer is not available at such time, so long as the Holder has provided
reasonable assurances and opinions of counsel to the Borrower that such shares
of Common Stock can be resold pursuant to Rule 144 or any available exemption
under the Securities Act; or

(l)      the failure of the Borrower to pay any amounts due to the Holder herein
within three (3) business days of receipt of notice to the Company.

(m)      So long as Borrower shall have any obligation under this Note, Borrower
covenants that at any time when the Holder shall deliver a conversion notice,
the par value of Borrower's Common Stock shall not be higher than the Conversion
Price applicable to such conversion notice.

(n)      So long as Borrower shall have any obligation under this Note, should
there be no bid for 5 consecutive trading days on the trading market where
Borrower's Common Stock is listed or traded, then Borrower shall immediately
have its Common Stock undergo a reverse stock split at a ratio of 100-to-1.

--------------------------------------------------------------------------------

1.3      Consequences of Default/Remedies. In the event of any Event of Default,
as defined in above section 1.2, the outstanding principal amount of this Note,
plus accrued but unpaid interest, liquidated damages, fees and other amounts
owing in respect thereof through the date of acceleration, shall become, at the
Holder’s election, immediately due and payable in cash at the Mandatory Default
Amount. Commencing five (5) days after the occurrence of any Event of Default
that results in the eventual acceleration of this Note, the interest rate on
this Note shall accrue at an interest rate equal to the lesser of 18% per annum
or the maximum rate permitted under applicable law. In connection with such
acceleration described herein, the Holder need not provide, and the Borrower
hereby waives, any presentment, demand, protest or other notice of any kind, and
the Holder may immediately and without expiration of any grace period enforce
any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such acceleration may be rescinded and
annulled by Holder at any time prior to payment hereunder and the Holder shall
have all rights as a holder of the Note until such time, if any, as the Holder
receives full payment pursuant to this Section 1.2. No such rescission or
annulment shall affect any subsequent Event of Default or impair any right
consequent thereon. The Mandatory Default Amount means the greater of (i) the
outstanding principal amount of this Note, plus all accrued and unpaid interest,
liquidated damages, fees and other amounts hereon, divided by the Conversion
Price on the date the Mandatory Default Amount is either demanded or paid in
full, whichever has a lower Conversion Price, multiplied by the VWAP on the date
the Mandatory Default Amount is either demanded or paid in full, whichever has a
higher VWAP, or (ii) 130% of the outstanding principal amount of this Note, plus
100% of accrued and unpaid interest, liquidated damages, fees and other amounts
hereon.

1.4      Redemption. During the first 18 months this Note is in effect, the
Borrower may redeem this Note by paying to the Holder an amount as follows: (i)
if the redemption is within the first 60 days after the Issue Date of this Note,
then for an amount equal to 110% of the unpaid Principal Sum of this Note, (ii)
if the redemption is on or after the 61st day after the Issue Date of this Note,
but prior to the 121st day after the Issue Date of this Note, then for an amount
equal to 120% of the unpaid Principal Sum of this Note, and (iii) if the
redemption is after the 121st day after the Issue Date of this Note, but prior
to the Maturity Date of this Note, then for an amount equal to 130% of the
unpaid Principal Sum. This Note may not be redeemed on or after the Maturity
Date. The redemption must be closed and paid for within 10 business days of the
Company sending the redemption demand or the redemption will be invalid.

ARTICLE 2 CONVERSION RIGHTS

The Holder will have the right to convert the Principal Sum (including interest,
and other fees) under this Note into Shares of the Borrower's Common Stock as
set forth below.

2.1      Conversion Rights and Cashless Exercise. The Holder will have the right
at its election from and after the Issue Date, and then at any time, to convert
all or part of the outstanding and unpaid Principal Sum, accrued interest and
other fees into shares of fully paid and non-assessable shares of common stock
of Lithium Exploration Group, Inc. (as such stock exists on the date of issuance
of this Note, or any shares of capital stock of Lithium Exploration Group, Inc.
into which such stock is hereafter changed or reclassified, the "Common Stock")
as per the Conversion Formula set forth in Section 2.2. Any such conversion
shall be cashless, and shall not require further payment from Holder. Unless
otherwise agreed in writing by both the Borrower and the Holder, at no time will
the Holder convert any amount of the Note into common stock that would result in
the Holder owning more than 9.99% of the common stock outstanding of Lithium
Exploration Group, Inc., as calculated in accordance with sections 13(d) and
13(g) of the Securities Exchange Act of 1934, as amended (the “Exchange Act’).
Shares from any such conversion will be delivered to Holder (in any name
directed by Holder) by 2:30pm EST within 2 (two) business days of conversion
notice delivery (see 3.1) by “DWAC/FAST” electronic transfer and within 3
(three) business days if DWAC transfer is not available at such time.

--------------------------------------------------------------------------------

2.2.      Conversion Formula. The number of shares issued through conversion is
the conversion amount divided by the Conversion Price, as illustrated below. The
Holder and the Borrower shall maintain records showing the principal amount(s)
converted and the date of such conversion(s). If no objection is delivered from
Borrower to Holder regarding any variable or calculation of the conversion
notice within 24 (twenty-four) hours of delivery of the conversion notice, the
Borrower shall have been thereafter deemed to have irrevocably confirmed and
irrevocably ratified such notice of conversion and waive any objection thereto.
The Company acknowledges and agrees that, absent a duly delivered objection
notice as required above, the Holder shall materially rely on the confirmation
and ratification of the conversion price and, notwithstanding subsequent
information to the contrary that such computation was made in error, such deemed
conversion price shall thereafter be the conversion price for purposes of such
conversion.

# Shares = Conversion Amount 
                      Conversion Price

2.3.      Reservation of Shares. Reference is made to the 20 for 1 reverse stock
split (the “Reverse Stock Split”) approved by the Board of Directors of the
Borrower on January 19, 2015. Borrower represents that it will reserve for the
Holder no less than 100,000,000 of the post Reverse Stock Split shares with
VStock Transfer as soon as the Reverse Stock Split is made effective and the new
cusip has been issued. Within 7 business days after the Reverse Stock Split
becomes effective, but in no event later than April 1, 2015, Borrower shall
deliver to the Holder a letter from Borrower to Vstock Transfer, executed by
Borrower and acknowledged and agreed to by VStock Transfer. The Borrower
represents that upon issuance, such shares will be duly and validly issued,
fully paid and non-assessable. The Borrower agrees that its issuance of this
Note constitutes full authority to its officers, agents and transfer agents who
are charged with the duty of executing and issuing shares to execute and issue
the necessary shares of Common Stock upon the conversion of this Note.

2.4.      Delivery of Conversion Shares. Shares from any such conversion will be
delivered to Holder by 2:30pm EST within 2 (two) business days of conversion
notice delivery (see 3.1) by “DWAC/FAST” electronic transfer (such date, the
“Share Delivery Date”). For example, if Holder delivers a conversion notice to
Borrower at 5:15 pm eastern time on Monday, January 1st, Borrower’s transfer
agent must deliver shares to Holder’s broker via “DWAC/FAST” electronic transfer
by no later than 2:30 pm eastern time on Wednesday January 3rd . If those shares
are not delivered in accordance with this timeframe stated in this Section 2.6,
Holder, at any time prior to selling those shares (in whole or in part), may
rescind that particular conversion (in whole or in part) and have the conversion
amount (in whole or in part) returned to the note balance with the conversion
shares (in whole or in part) returned to the Borrower (under Holder and
Borrower’s expectation that any returned conversion amounts will tack back to
the original date of the note). The Company will make its best efforts to
deliver shares to Holder same day / next day. If DWAC transfer is not available
at the time of conversion, a certificate shall be issued and shipped (same day
delivery) to the Holder within 3 (three) days of conversion notice.

--------------------------------------------------------------------------------

2.4.1      Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder (including election to pursue its rights
under this Section 2.4 and subsections), at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Borrower’s failure to timely deliver shares of Common Stock upon
conversion of the Note as required pursuant to the terms hereof.

2.4.2      Conversion Delay Penalties. Holder may assess, at its election,
penalties or liquidated damages (both referred to herein as “penalties”) as
follows.

2.4.2. A.      For each conversion, Borrower agrees to deliver share issuance
instructions to its transfer agent same day. In the event that the share
issuance instructions and all applicable paperwork are not delivered to the
Borrower’s transfer agent, broker, or clearing firm the same day the conversion
notice is delivered, a penalty of $2,000 per day will be assessed for each day
until share issuance instructions are delivered to the transfer agent ($2,000
per day inclusive of the day of conversion); and such penalty will be added to
the principal balance of the Note (under Holder and Borrower’s expectation that
any penalty amounts will tack back to the original date of the note).

2.4.2. B.      For each conversion, in the event that shares are not delivered
by the third business day (inclusive of the day of conversion), a penalty of
$2,000 per day will be assessed for each day after such third business day until
share delivery is made; and such penalty will be added to the principal balance
of the Note (under Holder and Borrower’s expectation that any penalty amounts
will tack back to the original date of the note). Borrower will not be subjected
to any penalties once its transfer agent processes the shares to the DWAC
system.

2.4.3      If failure to deliver Conversion Shares occurs as follows, Holder may
elect to enforce one or more of these remedies at its sole election.

2.4.3. A.      In addition to any other rights available to the Holder, if the
Borrower fails to cause its transfer agent to transmit to the Holder the shares
on or before the Share Delivery Date, and if after such date the Holder is
required by its broker to purchase (in an open market transaction or otherwise)
or if the Holder’s brokerage firm otherwise purchases, shares of Common Stock to
deliver in satisfaction of a sale by the Holder of the shares which the Holder
anticipated receiving upon such conversion (a “Buy-In”), then the Borrower shall
(A) pay in cash to the Holder the amount, if any, by which (x) the Holder’s
total purchase price (including brokerage commissions and other fees, if any)
for the shares of Common Stock so purchased exceeds (y) the amount obtained by
multiplying (1) the number of Shares that the Borrower was required to deliver
to the Holder in connection with the conversion at issue times (2) the price at
which the sell order giving rise to such purchase obligation was executed, and
(B) at the option of the Holder, either (x) reinstate the portion of the Note
and equivalent number of shares for which such conversion was not honored (in
which case such conversion shall be deemed rescinded), (y) deliver to the Holder
the number of shares of Common Stock that would have been issued had the
Borrower timely complied with its conversion and delivery obligations hereunder,
or (z) pay in cash to the Holder the amount obtained by multiplying (1) the
number of Shares that the Borrower was required to deliver to the Holder in
connection with the conversion at issue times (2) the price at which the sell
order giving rise to such purchase obligation was executed. The Holder shall
provide the Borrower written notice indicating the amounts payable to the Holder
in respect of the Buy-In and, upon request of the Borrower, evidence of the
amount of such loss.

--------------------------------------------------------------------------------

2.4.3. B. If the Borrower fails for any reason to deliver to the Holder the
Shares by DWAC/FAST electronic transfer (such as by delivering a physical stock
certificate) and if the Holder incurs a Market Price Loss, then at any time
subsequent to incurring the loss the Holder may provide the Borrower written
notice indicating the amounts payable to the Holder in respect of the Market
Price Loss and the Borrower must make the Holder whole by either of the
following options at Holder’s election:

Market Price Loss = [(VWAP of the Common Stock on the day of conversion) x
(Number of shares receivable from the conversion)] – [(Sales price realized by
Holder) x (Number of shares receivable from the conversion)].

Option A – Pay Market Price Loss in Cash. The Borrower must pay the Market Price
Loss by cash payment, and any such cash payment must be made by the third
business day from the time of the Holder’s written notice to the Borrower.

Option B – Add Market Price Loss to Principal Sum. The Borrower must pay the
Market Price Loss by adding the Market Price Loss to the balance of the
Principal Sum (under Holder’s and the Borrower’s expectation that any Market
Price Loss amounts will tack back to the original date of issue of this Note).

2.4.3. C. If the Borrower fails for any reason to deliver to the Holder the
Shares by the Share Delivery Date and if the Holder incurs a Failure to Deliver
Loss, then at any time subsequent to incurring the loss the Holder may provide
the Borrower written notice indicating the amounts payable to the Holder in
respect of the Failure to Deliver Loss and the Borrower must make the Holder
whole as follows:

Failure to Deliver Loss = [(Highest trading price of the Common Stock at any
time on or after the day of conversion) x (Number of shares receivable from the
conversion)] - [(Sales price realized by Holder) x (Number of shares receivable
from the conversion)].

--------------------------------------------------------------------------------

The Borrower must pay the Failure to Deliver Loss by cash payment, and any such
cash payment must be made by the third business day from the time of the
Holder’s written notice to the Borrower.

ARTICLE 3 MISCELLANEOUS

3.1.      Notices. Any notice required or permitted hereunder must be in writing
and either personally served, sent by facsimile or email transmission, or sent
by overnight courier. Notices will be deemed effectively delivered at the time
of transmission if by facsimile or email, and if by overnight courier the
business day after such notice is deposited with the courier service for
delivery.

3.2      Prohibition on Certain Financings. As an inducement to the Holder for
the purchase of this Note the Borrower hereby agrees not to accept, for as long
as any portion of this Note remains payable to Lender, any future equity
financing from Vista Capital Investments, LLC or Black Mountain Equities, Inc.

3.3.      Amendment Provision. The term "Note" and all reference thereto, as
used throughout this instrument, means this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.

3.4.      Assignability. The Borrower may not assign this Note. This Note will
be binding upon the Borrower and its successors, and will inure to the benefit
of the Holder and its successors and assigns, and may be assigned by the Holder
to anyone of its choosing without Borrower’s approval.

3.5.      Governing Law. This Note will be governed by, and construed and
enforced in accordance with, the laws of the State of Nevada, without regard to
the conflict of laws principles thereof. Each of the Borrower and the Holder (i)
hereby submits to the exclusive jurisdiction of the state and federal courts of
Nevada for the purposes of any suit, action or proceeding arising out of or
relating to this Note and (ii) hereby waives, and agrees not to assert in any
such suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of such court, that the suit, action or proceeding is brought
in an inconvenient forum or that the venue of the suit, action or proceeding is
improper. Each of the Borrower and the Holder consents to process being served
in any such suit, action or proceeding by mailing a copy thereof to such party
at the address in effect for notices to it under this agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing in this Section 3.5 shall affect or limit any right to serve
process in any other manner permitted by law.

3.6.      Delivery of Process by Holder To Borrower. In the event of any action
or proceeding by Holder against Borrower, and only by Holder against Borrower,
service of copies of summons and/or complaint and/or any other process which may
be served in any such action or proceeding may be made by Holder via overnight
delivery service such as FedEx or UPS, process server, or by personal delivery
of a copy of such process to the Borrower at its last known address or to its
last known attorney set forth in its most recent SEC filing.

--------------------------------------------------------------------------------

3.7. No Rights as Stockholder Until Conversion. This Note does not entitle the
Holder to any voting rights, dividends or other rights as a stockholder of the
Company prior to the conversion hereof as set forth in Section 2.1. So long as
this Note is unconverted, this Note carries no voting rights and does not convey
to the Holder any “control” over the Company, as such term may be interpreted by
the SEC under the Securities Act or the Exchange Act, regardless of whether this
Note is currently convertible.

3.8. Maximum Payments. Nothing contained herein may be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum will be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.

3.9. Attorney Fees. In the event any attorney is employed by either party to
this Note with regard to any legal or equitable action, arbitration or other
proceeding brought by such party for the enforcement of this Note or because of
an alleged dispute, breach, default or misrepresentation in connection with any
of the provisions of this Note, the prevailing party in such proceeding will be
entitled to recover from the other party reasonable attorneys' fees and other
costs and expenses incurred, in addition to any other relief to which the
prevailing party may be entitled.

3.10. Nonwaiver. No course of dealing or any delay or failure to exercise any
right hereunder on the part of Holder shall operate as a waiver of such right or
otherwise prejudice the Holder’s rights, powers or remedies.

3.11. No Public Announcement. Except as required by securities law, no public
announcement may be made regarding this Note, payments, or conversions without
written permission by both Borrower and Holder.

3.12. Opinion of Counsel. In the event that an opinion of counsel is needed for
any matter related to this Note, Holder has the right to have any such opinion
provided by its counsel. Holder also has the right to have any such opinion
provided by Borrower’s counsel.

3.13. Director’s Resolution. Once effective, Borrower will execute and deliver
to Holder a copy of a Board of Director’s resolution resolving that this note is
validly issued, paid, and effective.

3.14. No Shorting. Holder agrees that so long as any Note from Borrower to
Holder remains outstanding, Holder will not enter into or effect any “short
sales” of the common stock or hedging transaction which establishes a net short
position with respect to the common stock of Lithium Exploration Group, Inc.
Borrower acknowledges and agrees that upon submission of conversion notice as
set forth in Section 3.1 (up to the amount of cash paid in under the Note),
Holder immediately owns the common shares described in the conversion notice and
any sale of those shares issuable under such conversion notice would not be
considered short sales.

3.15 Solvency. The Borrower represents that (after giving effect to the
transaction contemplated by this Note) it is solvent (i.e., its assets have a
fair market value in excess of the amount required to pay its probable
liabilities on its existing debts as they become absolute and matured) and
currently Borrower has no information that would lead it to reasonably conclude
that it would not, after giving effect to the transaction contemplated by this
Note, have the ability to, nor does it intend to take any action that would
impair its ability to, pay its debts from time to time incurred in connection
therewith as such debt mature.

--------------------------------------------------------------------------------

3.16      Integrated Offering. Neither the Borrower, nor any of its affiliates,
nor any person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Note to be integrated
with prior offerings by the Borrower for purposes of the Securities Act

BORROWER:   LITHIUM EXPLORATION GROUP, INC.     By:     Alexander Walsh  
President     LENDER/HOLDER:     RIVER NORTH EQUITY LLC     By:         Edward
Liceaga   President     [Convertible Promissory Note Signature Page]


--------------------------------------------------------------------------------